 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     THOMAS L. GOFF,                                  Case No. 1:18-cv-00904-JDP

12                      Plaintiff,                      SCREENING ORDER

13           v.                                         FINDINGS AND RECOMMENDATIONS
                                                        THAT PLAINTIFF BE PERMITTED TO
14     S. WALTERS, et al.,                              PROCEED ON COGNIZABLE CLAIMS
                                                        AND THAT NON-COGNIZABLE CLAIMS
15                      Defendants.                     BE DISMISSED WITH LEAVE TO AMEND

16                                                      OBJECTIONS, IF ANY, DUE IN 14 DAYS

17                                                      ORDER DIRECTING CLERK OF COURT
                                                        TO ASSIGN CASE TO DISTRICT JUDGE
18
                                                        ECF No. 1
19

20
21           Plaintiff Thomas L. Goff is a state prisoner proceeding without counsel and in forma

22   pauperis in this civil rights action brought under 42 U.S.C. § 1983. Plaintiff’s complaint, filed

23   July 3, 2018, ECF No. 1, is before the court for screening under 28 U.S.C. § 1915A. The court

24   finds that plaintiff has stated an excessive force claim against S. Walters and a deliberate

25   indifference claim against H. Nsereko. The court will recommend that plaintiff’s remaining

26   claims be dismissed without prejudice and that he be granted leave to amend the complaint.

27      I.        SCREENING AND PLEADING REQUIREMENTS

28           A district court is required to screen a prisoner’s complaint seeking relief against a
                                                        1
 1   governmental entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must

 2   identify any cognizable claims and dismiss any portion of a complaint that is frivolous or

 3   malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

 4   defendant who is immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 5            A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 6   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 7   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

 8   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

 9   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

10   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

11   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

12   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

13   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

14   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

15   (citations omitted).

16            The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

17   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint only “if it

18   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

19   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017)

20   (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).
21      II.      COMPLAINT

22            The court draws the following facts from plaintiff’s verified complaint, ECF No. 1, and

23   accepts them as true for purposes of screening. Plaintiff was incarcerated at California

24   Correctional Institution (“CCI”) in Tehachepi, California when the constitutional violations

25   occurred. Id. at 1. Plaintiff names three defendants, all of whom are employed at CCI:

26   Correctional Officer (“CO”) S. Walters, Registered Nurse (“RN”) H. Nsereko, and Doctor
27   Nanditha Kongara. Id. at 2.

28
                                                         2
 1               A. Claim I: Excessive Force

 2           At 6:30 a.m. on December 12, 2017, plaintiff was speaking with another person at the

 3   “Rex-deal” building of CCI when a relief officer ordered everybody to get down. Id. at 3.

 4   Plaintiff lay down immediately and put his hands under his head. Id. Though plaintiff complied

 5   with the order, CO Walters came to plaintiff’s location, stated “I said get the f*ck-down,” and

 6   sprayed what “seemed to be the entire contents of [an industrial] canister” of MC-09 pepper spray

 7   at plaintiff’s face. Id.

 8               B. Claim II: Deliberate Indifference

 9           After being pepper-sprayed, plaintiff “was not provided any decontamination by CCI E-

10   yard medical staff.” Id. at 4. Plaintiff, who was in a holding cage immediately after the incident,

11   informed RN Nsereko that he was “blinded and burning all over from my face to my genitals.”

12   Id. However, Nsereko did not decontaminate him or facilitate his decontamination. Id.

13           Plaintiff was transferred to another location at 10:30 a.m. on December 12, 2017. Id. He

14   “immediately filled out a CDC 73621 for treatment at the E-yard medical facility.” Id.

15   Nonetheless, plaintiff “was not seen until several days later, by that time [his] eyes had closed up

16   and an infection had set in from the corneal [abrasions] in both eyes.” Id.

17           Thereafter, plaintiff received more intensive treatment:

18                   On 12-22-2017 I was seen by Dr. Kongara and it was determined
                     that all CCI treatment was wrong and that I was to be transported to
19
                     Pasadena’s Eye center as a emergency. I was sent to Dr. Tawansy
20                   @ Raymond Renaissance Surgery Center . . . . Upon being treated
                     I was returned to CCI where I was told further follow-up exams and
21                   treatment would follow. I was bumped [off] the follow-up list
                     several times and then on 01- -2018 [sic] I was sent to the Eye
22                   center in Bakersfield where it was diagnosed that my sight was
23                   [severely] affected by this incident (claim #1) that caused this
                     condition. The lack of proper medical treatment further
24                   [exacerbated] my already bad eye damage. The lack of treatment
                     caused me to further lose my eye sight with pain and suffering.
25
     Id.
26
27
     1
      Plaintiff does not define “CDC 7362,” but the court infers it is a standardized California
28   Department of Corrections and Rehabilitation form inmates may use to make requests.
                                                     3
 1                   C. Claim III: Retaliation

 2                Plaintiff submitted an administrative grievance concerning the pepper-spray incident on

 3   January 31, 2017.2 Id. at 5. Plaintiff was interviewed about the incident on January 19, 2018 in

 4   Lt. Gonzalez’s office. Id. After the interview, plaintiff “was . . . handcuffed and put into a 3’x3’

 5   cage and told [he] was now being sent to AD-seg for [his] claims against the E yard staff in

 6   claims 1 & 2.” Id. Plaintiff spent a week in administrative segregation “with no hearing or

 7   classification due-process.” Id. Plaintiff was then moved to D-yard. Id.

 8                Plaintiff spoke with an ombudsman on April 20, 2018 and stated his “issues of claims

 9   #1&2 and fears of further reprisal from CCI staff.” Id. “The next day C.O. Walters came to

10   [plaintiff’s] dorm and told [him] that [he] should not have made a issue about getting sprayed.”

11   Id.

12         III.      DISCUSSION

13                Section 1983 allows a private citizen to sue for the deprivation of a right secured by

14   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To

15   state a claim under § 1983, a plaintiff must show that a defendant acting under color of state law

16   caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983; Soo Park

17   v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation

18   requirement by showing either (1) the defendant’s “personal involvement” in the alleged

19   deprivation or (2) a “sufficient causal connection” between the defendant’s conduct as a

20   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th
21   Cir. 2018). As for the second method, the plaintiff can establish a causal connection by showing

22   that the defendant “set[] in motion a series of acts by others, or by knowingly refus[ing] to

23   terminate a series of acts by others,” which the defendant “knew or reasonably should have

24   known would cause others to inflict a constitutional injury.” Id.

25                The defendants are state prison employees who, accepting plaintiff’s allegations as true,

26   can be inferred to have acted under color of state law. See Paeste v. Gov’t of Guam, 798 F.3d
27

28   2
         The court infers that this date should be January 31, 2018.
                                                          4
 1   1228, 1238 (9th Cir. 2015) (“[G]enerally, a public employee acts under color of state law while

 2   acting in his official capacity or while exercising his responsibilities pursuant to state law.”

 3   (quoting West v. Atkins, 487 U.S. 42, 50 (1988))).

 4          Plaintiff has also sufficiently alleged facts to satisfy the causation requirement. Plaintiff

 5   plausibly alleges that each defendant personally participated in alleged deprivations. CO Walters

 6   allegedly pepper-sprayed plaintiff, and RN Nsereko and Doctor Kongara allegedly participated in

 7   the deficient medical care.

 8          The remaining question is whether defendants violated federal law. We will analyze each

 9   claim in turn.

10              A. Claim I: Excessive Force
11          The Eighth Amendment prohibits those who operate our prisons from using “excessive

12   physical force” against inmates. Wilkins v. Gaddy, 559 U.S. 34 (2010) (per curiam); Hudson v.

13   McMillian, 503 U.S. 1, 8-9 (1992). For claims arising out of the use of excessive physical force,

14   the core inquiry is “whether force was applied in a good-faith effort to maintain or restore

15   discipline, or maliciously and sadistically to cause harm.” Wilkins, 559 U.S. at 37

16   (quoting Hudson, 503 U.S. at 7). To facilitate this inquiry, the Supreme Court has articulated five

17   factors to consider: “(1) the extent of injury suffered by an inmate; (2) the need for application of

18   force; (3) the relationship between that need and the amount of force used; (4) the threat

19   reasonably perceived by the responsible officials; and (5) any efforts made to temper the severity

20   of a forceful response.” Hudson, 503 U.S. at 7.
21          While the extent of injury suffered by an inmate is one of the factors to be considered in

22   determining whether the use of force is wanton and unnecessary, the absence of serious injury

23   does not end the Eighth Amendment inquiry. See id. Whether the alleged wrongdoing is

24   objectively “harmful enough” to establish a constitutional violation is contextual and responsive

25   to contemporary standards of decency. Id. at 8 (citing Estelle v. Gamble, 429 U.S. 97, 103

26   (1976)). Such standards are always violated when prison officials maliciously and sadistically
27   use force to cause harm, whether or not significant injury is evident. See id.; see also Schwenk v.

28   Hartford, 204 F.3d 1187, 1196 (9th Cir. 2000) (holding no lasting injury required for an act to
                                                         5
 1   qualify as sexual assault because sexual assault was deeply offensive to human dignity); Felix v.

 2   McCarthy, 939 F.2d 699, 701-02 (9th Cir. 1991) (holding that it is not the degree of injury that

 3   makes out a violation of the Eighth Amendment but rather use of official force or authority that is

 4   intentional, unjustified, brutal and offensive to human dignity). That is not to say that every

 5   malevolent touch by a prison guard gives rise to a federal cause of action; the Eighth

 6   Amendment’s prohibition of cruel and unusual punishment necessarily excludes from

 7   constitutional recognition de minimis uses of physical force. Hudson, 503 U.S. at 9-10

 8   (concluding that blows directed at inmate which caused bruises, swelling, loosened teeth and a

 9   cracked dental plate were not de minimis).

10          Here, plaintiff has stated an excessive force claim against defendant Walters. Plaintiff

11   alleges that, though plaintiff fully complied with an order to “get down,” Walters sprayed a large

12   amount of pepper spray into plaintiff’s face without good cause. ECF No. 1 at 3.

13              B. Claim II: Deliberate Indifference

14          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

15   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

16   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for

17   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by

18   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury

19   or the unnecessary and wanton infliction of pain,’” and (2) that “the defendant’s response to the

20   need was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d
21   1050, 1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d

22   1133, 1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). “This second prong—

23   defendant’s response to the need was deliberately indifferent—is satisfied by showing (a) a

24   purposeful act or failure to respond to a prisoner’s pain or possible medical need and (b) harm

25   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Indifference may be

26   manifest “when prison officials deny, delay or intentionally interfere with medical treatment, or it
27   may be shown by the way in which prison physicians provide medical care.” Id. When a

28   prisoner alleges a delay in receiving medical treatment, the delay must have led to further harm
                                                         6
 1   for the prisoner to make a claim of deliberate indifference to serious medical needs. See

 2   McGuckin, 974 F.2d at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d

 3   404, 407 (9th Cir. 1985)).

 4           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,

 5   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the

 6   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but

 7   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a

 8   prison official should have been aware of the risk, but was not, then the official has not violated

 9   the Eighth Amendment, no matter how severe the risk.” Id. (quoting Gibson v. County of

10   Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of medical malpractice or negligence

11   is insufficient to establish a constitutional deprivation under the Eighth Amendment.” Id. at 1060.

12   “[E]ven gross negligence is insufficient to establish a constitutional violation.” Id. (citing Wood

13   v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)). Additionally, a difference of opinion

14   between an inmate and prison medical personnel—or between medical professionals—on

15   appropriate medical diagnosis and treatment is not enough to establish a deliberate indifference

16   claim. See Toguchi, 391 F.3d at 1058; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

17          Here, plaintiff has stated a deliberate indifference claim against defendant Nsereko.

18   Plaintiff alleges that, after a large amount of pepper spray had been sprayed in his face, RN

19   Nsereko came to plaintiff’s holding cage to personally examine him. ECF No. 1 at 4. Plaintiff

20   informed RN Nsereko that he was “blinded and burning all over from my face to my genitals.”
21   Id. Despite the examination and the information provided by plaintiff, Nsereko did not

22   decontaminate plaintiff or facilitate plaintiff’s decontamination. Id.

23          Plaintiff has not, however, stated a claim against defendant Kongara. Plaintiff alleges that

24   Dr. Kongara treated plaintiff several days after the pepper-spray incident, and that Kongara

25   referred plaintiff to a specialist. Id. These allegations do not indicate that Kongara’s actions were

26   negligent, let alone deliberately indifferent to plaintiff’s medical needs.
27              C. Claim III: Retaliation

28          The First Amendment guarantees prisoners the right to file prison grievances and to
                                                         7
 1   pursue civil rights litigation in the courts. See Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir.

 2   2005). Prisoners may not be retaliated against for exercising their right of access to the courts,

 3   Schroeder v. McDonald, 55 F.3d 454, 461 (9th Cir. 1995), and this protection extends to

 4   established prison grievance procedures, Bradley v. Hall, 64 F.3d 1276, 1279 (9th Cir. 1995),

 5   abrogated on other grounds by Shaw v. Murphy, 532 U.S. 223 (2001). Without these

 6   constitutional guarantees, “inmates would be left with no viable mechanism to remedy prison

 7   injustices.” Rhodes, 408 F.3d at 567. Because “purely retaliatory actions taken against a prisoner

 8   for having exercised [his or her rights to file prison grievances and to pursue civil rights

 9   litigation] necessarily undermine those protections, such actions violate the Constitution quite

10   apart from any underlying misconduct they are designed to shield.” Id.; see also Pratt v.

11   Rowland, 65 F.3d 802, 806 & n.4 (9th Cir. 1995).

12          In the prison context, a “viable claim of First Amendment retaliation entails five basic

13   elements: (1) An assertion that a state actor took some adverse action against an inmate (2)

14   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

15   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

16   correctional goal.” Rhodes, 408 F.3d at 567-68 (footnote omitted). Accordingly, a prisoner suing

17   prison officials under § 1983 for retaliation must allege that he was retaliated against for

18   exercising his constitutional rights and that the retaliatory action did not advance legitimate

19   penological goals, such as preserving institutional order and discipline. See Pratt, 65 F.3d at 806.

20          While, to establish a retaliation claim, the prisoner must allege that a defendant’s actions
21   caused him some injury, Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000), the prisoner need

22   not demonstrate a total chilling of his First Amendment rights, see Rhodes, 408 F.3d at 568-69

23   (rejecting argument that inmate did not state a claim for relief because he had been able to file

24   inmate grievances and a lawsuit). It is enough that a prisoner’s First Amendment rights were

25   chilled. Id. at 569 (holding that destruction of an inmate’s property and assaults on the inmate

26   were enough to chill the inmate’s First Amendment rights and state a retaliation claim, even if the
27   inmate filed grievances and a lawsuit).

28          Here, plaintiff has failed to state a retaliation claim against any defendant. Plaintiff
                                                        8
 1   alleges that he was placed in administrative segregation for submitting an administrative

 2   grievance concerning the pepper-spray incident. While these facts indicate plaintiff may have a

 3   retaliation claim, none of the named defendants—Walters,3 Nsereko, or Kongara—are the

 4   persons who retaliated against him by placing him in administrative segregation. To state a

 5   retaliation claim, plaintiff must explicitly state who placed him in administrative segregation and

 6   allege facts that indicate the reason for their action. Plaintiff will be given leave to amend his

 7   complaint to cure this deficiency, if he so chooses.

 8       IV.      CONCLUSION

 9             The court has screened plaintiff’s complaint and finds that plaintiff has stated an excessive

10   force claim against S. Walters and a deliberate indifference claim against H. Nsereko. The court

11   will recommend that plaintiff’s remaining claims be dismissed without prejudice and that he be

12   granted leave to amend the complaint.

13             Should plaintiff choose to amend the complaint, the amended complaint should be brief,

14   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of

15   plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,

16   297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a

17   claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

18   at 570). There is no respondeat superior liability, and each defendant is only liable for his or her

19   own misconduct. See id. at 677. Plaintiff must allege that each defendant personally participated

20   in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note
21   that a short, concise statement of the allegations in chronological order will assist the court in

22   identifying his claims. Plaintiff should name each defendant and explain what happened,

23   describing personal acts by the individual defendant that resulted in the violation of plaintiff’s

24   rights. Plaintiff should also describe any harm he suffered from the violation of his rights.

25   Plaintiff should not fundamentally alter his complaint or add unrelated issues. See Fed. R. Civ. P.

26   3
      Plaintiff alleges that, after plaintiff was released from administrative segregation, Walters told
27   him “that [plaintiff] should not have made a issue about getting sprayed.” ECF No. 1 at 5. This
     suggests that Walters may have been involved in plaintiff’s administrative segregation placement,
28   but if this is the case, plaintiff must state so explicitly.
                                                           9
 1   18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

 2   defendants belong in different suits . . . .”).

 3             Any amended complaint will supersede the original complaint, Lacey v. Maricopa

 4   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

 5   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

 6   amended complaint is filed, the original complaint no longer serves any function in the case.

 7   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

 8   of each defendant must be sufficiently alleged. The amended complaint should be titled “First

 9   Amended Complaint,” refer to the appropriate case number, and be an original signed under

10   penalty of perjury.

11       V.       ORDER

12             The clerk of court is directed to assign this case to a district judge, who will preside over

13   this case. The undersigned will remain as the magistrate judge assigned to the case.

14       VI.      RECOMMENDATIONS

15             Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

16   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams

17   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

18   magistrate judge’s jurisdiction, so any dismissal of a claim requires an order from a district judge.

19   Id. Thus, the undersigned submits the following findings and recommendations to a United

20   States District Judge under 28 U.S.C. § 636(b)(l):
21             1. Plaintiff states an excessive force claim against S. Walters.

22             2. Plaintiff states a deliberate indifference claim against H. Nsereko.

23             3. Plaintiff’s remaining claims and all other defendants should be dismissed without

24                prejudice, and plaintiff should be granted leave to amend the complaint.

25             4. If plaintiff files an amended complaint, defendants Walters and Nsereko should not be

26                required to respond until the court screens the amended complaint.
27             Within fourteen days of service of these findings and recommendations, plaintiff may file

28   written objections with the court. If plaintiff files such objections, he should do so in a document
                                                          10
 1   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

 2   advised that failure to file objections within the specified time may result in the waiver of rights

 3   on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.

 4   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7
     Dated:     March 29, 2019
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11   No. 203.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        11
